﻿I am happy to
acknowledge a Malaysian as the President of the General
Assembly, a first for Malaysia. We are thankful to all
Member States for their support, especially the members of
the Asian Group, which endorsed Malaysia’s candidature
early.
I would like to think that the selection has to do
with Malaysia’s efforts and involvement, with the United
Nations and globally. Within three years of Malaysia’s
independence, we were involved in United Nations
peacekeeping operations in the Congo. Today in Bosnia
and Herzegovina, Malaysia is perhaps the only developing
country participating in the peacekeeping forces led by
the North Atlantic Treaty Organization (NATO), paying
in full the cost of our involvement. Malaysia will continue
to participate in international activities, United Nations-
sponsored or otherwise, combining altruism with
enlightened self-interest.
This time last year, there was much celebration as
the United Nations attained its fiftieth year. Amid the
celebrations extolling the achievements of the United
Nations, there were serious concerns expressed about the
relevance and effectiveness of this Organization and the
need for democratic reforms so that the United Nations
could better fulfil the purposes and principles of the
Charter. The fiftieth anniversary came and went and,
despite the extravaganza, very little has been achieved.
The Organization itself remains far removed from
the aspirations of the peoples of the United Nations,
which it is supposed to promote and protect. Hopefully,
the tragedy of Bosnia and Herzegovina will, with
international help, be on the mend, but Palestine’s hopes
and aspirations have been undermined by the new Israeli
Government, which is backed, unfortunately, by some
Western Powers, and is backtracking on painfully
negotiated agreements. At this moment, a rash decision by
Israel not only imperils further the peace process, with
lives being lost, but can inflame and outrage Muslim
States and Muslim society if the sanctity of the Al-Aqsa
Mosque is defiled. In Africa, Somalia, Rwanda and
Liberia remain on the razor’s edge of survival, and
Burundi awaits United Nations and regional initiatives to
avoid a catastrophe. And there are countries such as
Afghanistan, victims of the cold war, abandoned by the
major Powers, needing help to reconstruct and overcome
the destruction wrought by war. And what will be the fate
of tiny Chechnya and its valiant people, facing the full
onslaught of mighty Russia?
While some developing countries become
fragmented and marginalized, the process of accruing
power and benefits continues with the major countries,
aided by their control of the Security Council, their
monopoly on nuclear power and their economic high
ground. One sees various twists and turns, double
standards and selectivity, as the dictates of domestic
6


politics overrule justice and humanitarianism in
international affairs. Commitment to multilateralism is so
qualified and investment in the United Nations so tentative
that common needs have often been sacrificed.
Now, as the General Assembly begins its fifty-first
session, we urge again that the international community
work collectively for substantial change, reflecting a more
equitable sharing of political and economic power. This call
for reform is made even more urgent when we consider that
the premises by which international relations are conducted
today continue to perpetuate a grossly unjust system.
The systematic abuse of power by the major countries
has continued. They apply selective sanctions and double
standards on the developing world to promote their narrow
national interests. Clearly disregarding multilateralism, with
its inherent qualities of mutual respect and shared interests,
the North continues its vice-like grip on all spheres of
international activity, including politics, international trade,
development, the environment and the media to name a
few.
Elitism exercised by the major countries is frequently
cloaked in the guise of globalism or of serving the common
interests of nations. However even a cursory examination
of this brand of globalism reveals it to be sanctimonious, if
not hypocritical. For example, under the pretext of
safeguarding international peace and security, the nuclear-
weapon States maintain their right to destroy, or threaten to
destroy, all life on this planet. Yet these countries deny
others even the right to use conventional weapons for self-
defence.
Malaysia deeply regrets the lack of a consensus on the
Comprehensive Nuclear-Test-Ban Treaty but welcomes its
subsequent adoption at the fiftieth session of the General
Assembly. We worry about nuclear aspirations in our
region and in Israel. To a large extent, the refusal of the
nuclear-weapon States to adopt a timetable for nuclear
disarmament is responsible for this situation and seriously
flaws the Comprehensive Nuclear-Test-Ban Treaty.
Malaysia is encouraged by the recent International Court of
Justice Advisory Opinion on the legality of the threat or use
of nuclear weapons. To render the Court’s finding
meaningful, there should be serious efforts made towards
accelerating the process of nuclear disarmament, including
the early convening of a special session of the General
Assembly devoted to disarmament.
While these major Powers advocate peace and
condemn arms races by others, their industries aggressively
develop and promote the sales of defence technologies
and weapons of death. Like a drug dealer supplying his
helplessly addicted victims, the northern-based arms
industries keep poor countries mired in a cycle of poverty
and insecurity, laying waste vital human skills and
resources.
Perhaps such political elitism comes naturally to
these powerful countries, many of which were imperial
Powers before. A clue as to their priorities for the global
agenda is to be found in the recent communiqué of the
economic summit of the Group of Seven. Reform of the
United Nations, in particular the Security Council, as an
urgent issue, gave way to the pre-eminence of the
globalization of the world economy. And so, the Security
Council remains a blunt instrument of the foreign policies
of the permanent members.
In the context of a globalized world, much is made
of the terms “interdependence” and “mutual interests”.
Multilateralism has been elbowed aside. Yet
multilateralism is the foundation of the international
relations and cooperation which the United Nations
symbolizes. From now on, globalization will take over
and nations will lose their sovereignty.
Consider the current financial crisis that faces this
Organization. The United Nations is on the verge of
bankruptcy, being held to ransom by its major donor
country, the wealthiest nation in the world. That country
refuses to meet its assessed and legally due contributions,
yet insists on maintaining its hegemony on global
management.
The major Powers’ solution to the United Nations
stalemate is to speak of revitalizing the United Nations as
if they were conducting a corporate downsizing exercise.
While it is important to end bureaucratic inefficiencies
and the wasteful use of resources, we should be mindful
that the United Nations is not a business.
Overconcentration on internal-management issues can
deflect the attention of the United Nations from its major
global responsibilities. While Malaysia is critical of the
United Nations and its leadership, we cannot but regret
the tendency of major Powers to assign the United
Nations complex tasks, missions impossible, without clear
mandates and authority or adequate resources. How does
the United Nations undertake peacekeeping operations
without the authority or the means to keep the peace?
We find the inequities of power-sharing in the
United Nations to be intolerable and view with alarm
7


prevailing trends towards weakening this Organization
further. Already, the centre of gravity for all principal
economic decisions that affect developing countries lies in
the undemocratic Bretton Woods institutions, the World
Trade Organization (WTO) and of course the self-appointed
Group of Seven.
Strengthening multilateralism requires a reform of the
Bretton Woods institutions, which dominate the
development scene. These institutions are operating against
their general mandate. Decision-making is undemocratic
and untransparent. Despite their specific mandates to
facilitate development and regulate the international
monetary system, these institutions are used to discipline
third-world countries and to act as debt collectors for the
rich North. It is salutary to note that the World Bank
collected a net amount of $7.2 billion in 1995 in debt
repayment over and above what it disbursed in aid to the
poor indebted countries and raked in a profit of almost $1.5
billion. The International Monetary Fund has now become
an enforcer of the dictates of market lenders and is
assuming the role of a global rating agency.
The majority of poor developing countries are saddled
with unsustainable levels of debt that preclude them from
a share of world prosperity and growth. Debt servicing on
current scales is untenable and debtor countries, as a
consequence, can do little to alleviate their poverty and
misery. The chilling numbers speak for themselves - more
is spent on servicing debt than on financing basic
programmes for health care, education and humanitarian
relief.
The reductions in the commitments for concessional
assistance by almost all the industrial countries mark a
turning point in international development cooperation.
Bluntly put, the rich have reneged on solemn commitments
and pledges. The cut-backs in pledges for the replenishment
of international development assistance and the
unwillingness to clear earlier arrears, triggered by a
unilateral decision of the major contributor to scale back its
contributions, have led other donors to scale back their
contributions as well.
Now that the concept of globalism is so intimately
linked with international trade, it is important critically to
examine the realities of this so called “free trade”. The
painfully long history of the Uruguay Round negotiations
should have forewarned us that the WTO, although
established as a rules-based multilateral organization to
regulate international trade, will become answerable only to
the world’s wealthiest economic Powers. Like the Bretton
Woods institutions, the WTO remains outside any
relationship of accountability to the far more democratic
United Nations General Assembly.
During the Uruguay Round, the developing countries
discovered that, instead of negotiating international rules
on trade in manufactured goods, the rich countries of the
North had widened the agenda and pushed for
liberalization in economic areas where they clearly have
an advantage, in particular, financial services and
investments.
Even though some countries of the South have
benefited from the liberalization of trade — and Malaysia
is one of them — the General Agreement on Tariffs and
Trade (GATT) nevertheless harbours new threats to
developing and newly emerging economies. Not only
have the poor countries of the South to struggle uphill
merely to meet the basic needs of their peoples, but they
are now bullied into adjusting their economic policies to
meet their new obligations under GATT so that northern-
based corporations can penetrate and capture their
markets. The poor may not reserve their markets for
themselves even when they have no capacity to penetrate
the markets of the rich.
Fair competition and level playing fields are only for
the rich. For example, their attempts to link the
environment and labour standards to trade in
manufactured goods is a clear attempt to deny developing
countries their meagre competitive advantage. The
relationship between trade and labour standards emerged
not because of a concern for the well-being of workers in
poor countries, but as protectionist moves aimed against
growing and competitively-priced imports from the South.
To compound this unfair interpretation of the
multilateral trade rules, we find that, when it comes to the
transfer of technology, the northern countries take a
fiercely anti-liberal stand, insisting that all WTO member
States compulsorily introduce a set of national laws to
protect intellectual property rights. Since most patents are
owned by the North, this in effect means legal protection
of their technological monopoly and a drastic curtailment
of the right of developing countries to have access to new
technology.
It appears, therefore, that the northern interpretation
of “free trade” and “liberalization” are slogans that in
reality mean liberalization when it benefits the North but
protectionism if it can block the South. Thus, while goods
and capital are permitted and encouraged to move around
8


the globe, labour and technology may not. Even as we are
asked to submit to GATT rules and the WTO, we find one
country blatantly undermining the WTO by enacting
extraterritorial laws that must be submitted to by all nations
and their companies on pain of excommunication.
The GATT also fails to protect the genetic resources
of the South while allowing genetically modified materials
to be patented. We now have a situation where theft of
genetic resources by western biotech transnational
corporations enables them to make huge profits by
producing patented genetic mutations of these same
materials. To what depths have we sunk in the global
marketplace when nature’s gifts to the poor may not be
protected but their modification by the rich becomes
exclusive property?
There are of course many winners and losers in the
world of the WTO, but we are concerned that the major
losers will soon again be the poorest and most marginalized
countries. A small number of developing countries, like
Malaysia, have benefited. But let me point out that our
gains have been achieved through thrift, productivity and
the ingenuity of our people, hard-earned fruits of our
labour. Lest it be forgotten, our new-found prosperity has
also benefited those in the developed countries. Our
products are competitively priced, thus contributing to
lower inflation in the rich countries. Our prosperity has
provided vast and expanding markets for the goods of rich
countries, thus creating jobs and helping to lower their
unemployment rates.
The term “globalization” has become the buzzword of
our times. In the G-7 communiqué, globalization was touted
as
“a source of hope for the future ... responsible for the
expansion of wealth and prosperity in the world.”
(A/51/208, annex II, para. 2)
However, some would argue that globalization, with its
objectives of breaking down borders and sucking the
countries of the world into one single economic entity, has
eclipsed multilateralism or attempts to masquerade as the
same thing. Indeed, globalization has been described by the
rich as a
“new global partnership for development”. (ibid.,
annex II, IV)
If the current behaviour of the rich countries is
anything to go by, globalization simply means the breaking
down of the borders of countries so that those with the
capital and the goods will be free to dominate the
markets. Colonies in the former British Empire will
remember “Imperial Preference” when they were made
the exclusive markets of the metropolitan Power.
Globalization can mean just that, except that the world
market will belong to the rich nations. Linkages to
non-trade issues will prevent the poor from ever
challenging the rich, in the same way that the colonies
were not allowed to industrialize.
We do indeed live in a brutal and unjust world,
where the astonishing developments in science and
technology and our increasingly sophisticated knowledge
base are not matched by the ability of Governments to
marshal forces to overcome the social and economic
inequities of their countries. The facts and figures are
well documented and widely known, but they are worth
repeating just to jog our conscience — if we still have
one. What are the universal values of this globalized
world when increasing numbers of people in both the
North and South live in abject poverty? A fifth of the
human race — 1.3 billion people — lack access to the
most basic necessities, such as food and clean drinking
water, while preventable hunger and disease kill 35,000
children throughout the world every day. The 1996 United
Nations Development Programme’s Human Development
Report states that, in the past 40 years, the richest 20 per
cent of people have seen the differential between
themselves and the poorest 20 per cent double.
Are we expected to believe in the sincerity of the
rich countries when they talk about a new global
partnership and the achievement of sustainable
development, when the fact is that, today, we have over
20 million environmental refugees in addition to an equal
number of traditional refugees? Why should the
developing countries accept the twisted lexicon of
northern development-speak when “development
assistance” means that the net flow of wealth from poor
countries to rich has increased to at least $400 billion a
year when the terms of trade, transfer pricing, debt
servicing and the brain drain are taken into account.
Wading through the obstacles of this strife-torn
world is a critical dilemma that faces the international
community today. It is one of international leadership and
the failure to deal with these critical issues. Instead, we
witness a persistent abnegation by the major Powers of
the responsibilities that accompany the rights and
privileges of such authority. We must determine the type
9


of world and society we want to live in, and this should be
based on truly universal values.
As we approach the next millennium and as the
pre-eminence of transnational forces has blurred the
definition of national sovereignty, we must seriously
question why a powerful minority is still allowed to
bankrupt and coerce the majority to meet its narrow
economic and political needs. The poor are no longer
independent. They have already lost control over their own
currency. And now they have lost their borders too.
Freedom of the press is touted as a basic democratic
principle. But control of the media by a handful of western
corporations has made nonsense of this principle.
Proclaiming to be windows on the world, the western
media, manipulated and censored by those in control,
invariably manage to distort reports so as to put anything
happening in the South in the worst possible light.
Anything positive in the developing countries is ignored.
The growth and influence of electronic, satellite and
information technology is astounding. But its impact poses
one of the biggest political and ethical challenges of our
time, subverting and distorting our social consciousness.
The elites of the North and the South have become blind to
the enormities of reality. Events and people are stripped of
their context, so that we become less capable of recognizing
the common humanity and equal rights of all the people in
the world. Pictures of poverty and inequality are no longer
received with moral outrage, but have become simple facts
of life. Thus begins the process of dehumanization and
disengagement from the rest of human society.
Although without a doubt the information age will
bring cheap and easy access to knowledge and education
and facilitate worldwide business, its abuse is already
affecting the moral values of the world. Smut and violence
gratuitously distributed by criminals in the North are no less
polluting than carbon dioxide emissions nor less dangerous
than drug trafficking.
If one great Power can apply its laws to citizens of
another country it considers to be guilty of drug trafficking,
why cannot countries with different moral codes extradite
the traffickers of pornography for legal action under the
laws of the offended countries? Why cannot there be
international laws and international courts to punish those
who spread filth and incite racial hatred and racial
violence? Before the whole world sinks deeper into moral
decay, the international community should act. Abuse of the
ubiquitous Internet system must be stopped.
The monopoly of the electronic media by the North
should be broken. As it is, we are getting slanted news,
made worse by broadcasters interpreting in favour of their
own or their countries’ interests. As usual, the poor
countries with no role in operating the international media
have become the principal victims of world news
networks. Not only are distorted pictures of our countries
being broadcast, but our own capacity to understand what
is happening is being undermined. In the past, Western
missionaries spread the Gospel. Today the media has
taken over, and all our cherished values and diverse
cultures are being destroyed.
The United Nations has not always been a failure. In
its early years it helped to dismantle the empires of
Western European countries. Malaysia is grateful to it, for
it too won freedom because of the moral suasion of the
United Nations. But the United Nations now seems blind
to what is being done to Iraq and Chechnya. One great
Power continues its vendetta against Iraq, firing missiles
at distant targets to bring the Iraqi leadership to its knees,
oblivious to the sufferings of the besieged Iraqi people.
Another Power has shut the gates of mercy on the
Chechens, and with rockets and bombs has killed
indiscriminately and with appalling brutality in order that
Chechnya should remain part of an empire. How much
more should the Chechens suffer before the Security
Council takes notice? Where are the vaunted defenders of
human rights who claim that national borders will not
stop them?
It is a fact that every year many statements are made
at the United Nations that lament the crises of poverty,
third-world debt, human rights abuses, conflicts and wars,
social disintegration and environmental degradation. It is
almost boring. And yet nothing much has been done
which could bring about an amelioration of this sad state
of affairs.
Perhaps it is because the processes of
intergovernmental consensus decision-making of the
United Nations are tedious and frustrating. Perhaps it is
mismanagement by the Governments of so many poor
nations which afford many excuses for the rich not to
help.
It is of course easy to use the United Nations as a
forum to unmask the hypocrisies of both the North and
the South, but it is more difficult to work collectively to
implement change and solve problems. Still, Malaysia
believes that this repetitive criticism is valid and
necessary, that international injustice and oppression
10


should not be swept into the dustbins of history. I would
like to say again that Malaysia strongly believes in the
multilateralism of the United Nations and is prepared to
invest in this international Organization with all our
strength, beliefs and moral fibre.






